33 F.3d 55
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TRI-STATE ASPHALT CORPORATION, Plaintiff-Appellant,v.HOLLOWAY CONSTRUCTION COMPANY, Defendant-Appellee.
No. 93-3933.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1994.

Before:  KENNEDY, RYAN and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Tri-State Asphalt Corporation, appeals the district court's grant of summary judgment to defendant, Holloway Construction Company, on the claim that defendant's conduct in attempting to maintain traffic at a road construction project amounted to an actionable nuisance.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum and order filed on July 19, 1993.